EXHIBIT SHARE REPURCHASE AGREEMENT This agreement ("Agreement") is made as of this 5th day of November, 2007, by and between ACCESSKEY IP, INC., a Nevada corporation, having a place of business at yoming Blvd NE, Suite 420, Albuquerque, New Mexico, 87113, ("Issuer," "Buyer" or the "Company") andFinancial Alchemy, L.L.C., a Minnesota limited liability company, having its principal address at 155 Revere Dr., Suite 10, Northbrook, IL 60062 ("Seller"). WITNESSETH: WHEREAS, Seller previously purchased shares of the Company's Common Stock; WHEREAS, the Company has determined that it is in the best interests of the
